Exhibit 10.2

 

AMENDMENT NUMBER 4
TO INDENTURE

 

THIS AMENDMENT NUMBER 4 TO INDENTURE (this “Amendment”), dated as of June 28,
2005 (the “Effective Date”) amends that certain Indenture, dated as of
December 31, 2002 (as amended, modified or supplemented from time to time as
permitted thereby, the “Indenture”) by and between BRL Universal Compression
Funding I 2002, L.P. (the “Issuer”) and Wells Fargo Bank, National Association,
successor by merger to Wells Fargo Bank Minnesota, National Association, as
indenture trustee (the “Indenture Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer and the Indenture Trustee have previously entered into the
Indenture;

 

WHEREAS, the parties desire to amend the Indenture in order to modify certain
provisions of the Indenture;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

SECTION 1.           Defined Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned in the Indenture.

 

SECTION 2.           Full Force and Effect. Other than as specifically modified
hereby, the Indenture shall remain in full force and effect in accordance with
the terms and provisions thereof and is hereby ratified and confirmed by the
parties hereto.

 

SECTION 3.           Amendments to the Indenture. Pursuant to Section 1002 of
the Indenture, as of the Effective Date, the following amendments are being made
to the Indenture:

 

(a)           The definition of “Series 2002-1 Final Maturity Date” is hereby
deleted in its entirety and the following shall be substituted in place thereof:

 

“Series 2002-1 Final Maturity Date:  The Payment Date occurring in September,
2024.”

 

(b)           The definition of “Series 2002-1 Note Commitment Termination Date”
is hereby deleted in its entirety and the following shall be substituted in
place thereof:

 

“Series 2002-1 Note Commitment Termination Date:  August 31, 2005 or such later
date to which the Series 2002-1 Note Commitment Termination Date may be
extended, if extended, in the sole discretion of the Series 2002-1 Noteholders,
upon the request of the Issuer, in accordance with the terms of Section 2.1(c)
of the Note Purchase Agreement; provided, that no such extension of the Series
2002-1 Note Commitment Termination Date shall be effective unless the Series
Enhancer, in its sole discretion, shall have consented in writing to such
extension.”

 

1

--------------------------------------------------------------------------------


 

(c)           Section 629 of the Indenture is hereby amended and modified to add
the following language to the end of the first sentence:

 

“; provided, however, that with respect to the fiscal year ended 2005, annual
financial statements of the Head Lessee shall be delivered within one hundred
eighty (180) days of the end of such fiscal year.”

 

SECTION 4.           Extension of Draw Date Under Policies:  Each of the
signatories to this Amendment hereby consents to the amendment of or endorsement
to each Policy to provide that the Draw Date (under and as defined in each such
Policy) is extended to September 20, 2024.

 

SECTION 5.           Representations and Warranties.  In order to induce the
Deal Agent, the Series Enhancer, the Interest Rate Hedge Provider and the
Control Party to enter into this Amendment, each of the Issuer and the Indenture
Trustee hereby represents and warrants unto each of the Deal Agent, the Series
Enhancer, the Interest Rate Hedge Provider and the Control Party as set forth in
this Section 5:

 

(a)           Each of the Issuer and the Indenture Trustee hereby confirms that
each of the representations and warranties set forth in Articles V and VI and
Section 911 of the Indenture, as applicable, is true and correct as of the
Effective Date with the same effect as though each had been made as of such
date, except to the extent that any of such representations and warranties
expressly relate to earlier dates in which case such representations and
warranties shall be correct as of such earlier date.

 

(b)           The Issuer represents and warrants that, immediately prior to the
effectiveness of, and after giving effect to, the amendments contemplated
hereby, no Event of Default, Manager Default, Head Lease Event of Default,
Universal Event, Trigger Event or Prospective Trigger Event has occurred and is
continuing.

 

(c)           Each of the Issuer and the Indenture Trustee hereby represents and
warrants to the parties hereto that it possesses all requisite power and
authority to execute and deliver, and to perform each of its obligations under,
this Amendment and to effect the transactions contemplated hereby, all of which
have been duly authorized and approved by all necessary limited partnership or
corporate action, as applicable, and for which no consent of any Governmental
Authority or any other person is required, and agrees to furnish the Deal Agent
with evidence of such authorization and approval upon request.

 

(d)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or other Person is
required for the due execution, delivery or performance by any of the Issuer and
the Indenture Trustee of this Amendment or any other documents to be executed by
any of the Issuer and the Indenture Trustee in connection with this Amendment.

 

(e)           This Amendment constitutes, and each other document executed by
each of the Issuer and the Indenture Trustee in connection with this Amendment
will, upon the due execution and delivery thereof, constitute the legal, valid
and binding obligations of each of the Issuer and the Indenture Trustee
enforceable in accordance with its terms.

 

SECTION 6.           Conditions Precedent.  The effectiveness of this Amendment
shall be upon satisfaction of each of the conditions set forth in this Section
6:

 

(a)           The Deal Agent has received counterparts of this Amendment and
such related documentation as the Deal Agent or its counsel shall determine in
their reasonable discretion, in form and substance satisfactory to the Deal
Agent, duly executed and delivered by the Issuer, the Indenture Trustee, the
Deal Agent, the Interest Rate Hedge Provider and the Series Enhancer, as
applicable;

 

2

--------------------------------------------------------------------------------


 

(b)           The Deal Agent has received a certificate from the Issuer dated as
of the Effective Date stating that (i) all representations and warranties of the
Issuer set forth in the Indenture, as amended hereby, each of the other Related
Documents, and this Amendment are true and correct; and (ii) no Event of
Default, Manager Default, Head Lease Event of Default, Universal Event, Trigger
Event or Prospective Trigger Event has occurred and is continuing;

 

(c)           The Deal Agent has received a certified copy of the resolutions or
certificate of unanimous written consent, as the case may be, of each of the
general partner and the limited partners of the Issuer approving this Amendment
and the other documents executed in connection herewith and certifying as of the
Effective Date the names and true signatures of persons authorized to sign this
Amendment on behalf of the general partner on behalf of the Issuer;

 

(d)           No Event of Default, Manager Default, Head Lease Event of Default,
Universal Event, Trigger Event or Prospective Trigger Event has occurred and is
continuing; and

 

(e)           That certain Amendment Number 3 to the Head Lessee Security
Agreement, that certain Amendment Number 4 to Amended and Restated Agreement of
Limited Partnership of BRL Universal Compression Funding I 2002, L.P., that
certain Amendment Number 4 to Series 2002-1 Note Purchase Agreement, that
certain Amendment Number 1 to Insurance and Indemnity Agreement, and the
amendment of or endorsement to each Policy as set forth in Section 4 above shall
each be effective.

 

SECTION 7.           Miscellaneous Provisions.

 

(a)           This Amendment shall become effective as of the Effective Date.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

(c)           On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Indenture, and (ii) each reference in the Indenture to
“this Indenture” or “hereof”, “hereunder” or words of like import, and each
reference in any other document to the Indenture shall mean and be a reference
to the Indenture as amended or modified hereby.

 

SECTION 8.           Execution in Counterparts. This Amendment may be executed
by the parties hereto in separate counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 9.           Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES, PROVIDED THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

 

 

ISSUER:

 

 

 

 

 

BRL UNIVERSAL COMPRESSION FUNDING I
2002, L.P.

 

 

 

 

 

By:

BRL Universal Compression Management 2002,
Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory C. Greene

 

 

 

Gregory C. Greene, President

 

 

 

 

 

 

 

 

 

INDENTURE TRUSTEE:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER TO
WELLS FARGO BANK MINNESOTA, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Edna Barber

 

 

Edna Barber, Assistant Vice President

 

 

In accordance with Section 1002 of the Indenture, the undersigned hereby consent
to this Amendment.

 

DEAL AGENT:

 

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric C. Blau

 

 

 

Name:

Eric C. Blau

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

NOTEHOLDER:

 

 

VARIABLE FUNDING CAPITAL CORPORATION

 

 

By:

WACHOVIA CAPITAL MARKETS, LLC

 

its attorney-in-fact

 

 

 

 

By:

/s/ Douglas R. Wilson

 

Name:

Douglas R. Wilson

 

Title:

Vice President

 

 

In accordance with and as required by Section 608 of the Indenture, the Control
Party hereby directs the Indenture Trustee to provide its written consent to
this Amendment. Further, in accordance with Sections 608 and 1002 of the
Indenture, each of the undersigned hereby consents to this Amendment.

 

INTEREST RATE HEDGE PROVIDER:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ John Miechkowski

 

Name:

John Miechkowski

 

Title:

Director

 

 

 

 

 

 

 

CONTROL PARTY AND SERIES ENHANCER:

 

 

 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Harris C. Mehos

 

Name:

Harris C. Mehos

 

Title:

First Vice President

 

 

--------------------------------------------------------------------------------